DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions

Applicant’s election without traverse of claims 1-15 in the reply filed on 07/20/2021 is acknowledged.
Claims 16-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention of Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/20/2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2016/0111368).
1100 of the semiconductor structure including a step of providing a semiconductor substrate 200. (S1102). (Para, 0021; Fig.11). Zhang illustrates a corresponding structure in Figure 4. (Para, 0022; Fig.4). Zhang discloses the substrate 200 may be made of any appropriate material, such as silicon, polycrystalline silicon, amorphous silicon, silicon on insulator (SOI), germanium, silicon germanium, or gallium arsenide, etc. (Para, 0023). Zhang discloses the substrate 200 may also have a number of interface layer or strained layer formed on the surface to improve the electrical performance of the semiconductor structure. (Para, 0023). Zhang also discloses semiconductor devices such as NMOS transistors, PMOS transistors, CMOS transistors, resistors, capacitors, or inductors may also be formed in the substrate 200. (Para, 0024). As illustrated in Figure 4, Zhang shows an embodiment, where a number of first underlying metal layers 201 and second underlying metal layers 202 may be formed in the substrate 200. (Para, 0024; Fig.4). 
Zhang discloses the process continues with a step of forming an initial metal layer 213 on the surface of the substrate 200 (S1104). (Para, 0026; Fig.4, 11). Zhang explains the initial metal layer 213 may be made of a conductive material, such as copper (Cu), aluminum (Al), or tungsten (W), and in one embodiment, the initial metal layer 213 is made of Cu. (Para, 0026; Fig.4, 11). Zhang discloses the initial metal layer 213 may have any appropriate thickness such as in a range of approximately 100 Å˜5000 Å. (Para, 0035). Zhang discloses that after the formation of the initial metal layer 213, a planarization process may be performed to improve the flatness of the surface of the initial metal layer 213 and the quality of patterned mask layers subsequently formed on the surface of the initial metal layer 213. (Para, 0036; Fig. 4). These disclosures and illustrations teach and/or suggest the limitation of claim 1 where a method for forming lines comprises forming a line layer on a substrate and the 
Zhang discloses the process continues with a step of forming a number of patterned mask layers 204 on the initial metal layer 213 (S1106). (Para, 0037; Fig.5, 11). Zhang explains that during the formation of the patterned mask layers 204, a number of trenches 205 may also be simultaneously formed between adjacent patterned mask layers 204 so that each pair of adjacent patterned mask layers 204 is separated by a trench 205. (Para, 0037; Fig. 5, 11). Zhang discloses on the bottom of the trenches 205, the surface of the initial metal layer 213 is exposed. (Para, 0037; Fig.5, 11).  Zhang discloses that after the formation of the patterned mask layers 204, a dry etching process may be performed to etch through the initial metal layer 213 along the trenches 205 by using the patterned mask layers 204 as a mask until the surface of the substrate 200 is exposed (S1108). (Para, 0044; Fig.6, 11). Zhang illustrates the structure in Figure 6, where after etching the initial metal layer 213, a number of discrete first metal layers 203 may be formed on the surface of the substrate 200 and between each two adjacent first metal layers 203, an opening 206 is also simultaneously formed so the surface of the substrate 200 is exposed in the openings 206. (Para, 0045; Fig.6, 11). These disclosures and illustrations teach and/or suggest the limitation of claim 1 where a method for forming lines comprises etching an opening into the line layer that expose the substrate, the limitation of claim 2 and the limitations of claim 11 where a method for forming lines comprises forming a cut mask on the line layer that includes an opening over a plug region and etching openings into the line layer that expose the substrate using the cut mask as a pattern. 
Zhang discloses that after formation of the openings 206 and the first metal layers 203, a sidewall film 207 may be formed on the bottom surface and the side surface of the openings 206 as well as the top surface of the first metal layers 203 (S1110). (Para, 0057; Fig.7, 11). Zhang discloses the sidewall film 207 is made of an insulating material and illustrates the structure in Figure 7. (Para, 0053; Fig.7, 11). Zhang discloses after forming the sidewall 207, an etching process is performed to etch back the sidewall film 207 and form a number of sidewalls 208 covering only the side surface of the first metal layers 203 (S1112). (Para, 0057; Fig.8, 11). Zhang discloses next a number of second metal layers 209 may be formed to fill the openings 206 (S1114). (Para, 0064; Fig.9, 11). Zhang explains the second metal layers 209 may also cover the top surface of the first metal layers 203, and the top surface of the second metal layers 209 may be higher than the top surface of the first metal layers 203. (Para, 0064; Fig.9, 11). These disclosures and illustrations teach and/or suggest the limitation of claim 1 where a method for forming lines comprises forming a plug in the opening, the limitation of claim 3 and the limitations of claim 11 where a method for forming lines comprises removing the cut mask and forming plugs in the respective openings
Zhang discloses the process continues with a planarization process to make the top surface of the first metal layers 203, the top surface of the sidewalls 208, and the top surface of the second metal layers 209 be leveled with each other (S1116). (Para, 0067; Fig. 10, 11). Zhang discloses a CMP process may be used for the planarization, the shape of the cross-section of the second metal layers 209 has a wider upper edge and a narrower lower edge or the dimension of the top surface of the second metal layers 209 is larger than the dimension of the bottom surface of the second metal layers 209, thus the shape of the cross-section of the second metal layers 209 may be an inverted trapezoid or the like. (Para, 0068; Fig.10, 11). These discloeus and illustrations teach and/or suggest the limitation of claim 1 where a method for forming lines comprises pattering the line layer to form a line that terminated at the plug, the limitation of claims 3-4, the limitation of claim 11 where a method for forming lines comprises pattering the line layer form lines that terminate at the plugs and the limitation of claim 12. 
Therefore, the limitations of claims 1-4 and 11-12 would have been obvious to one of ordinary skill in the art at the time of filing of the present application by Applicant in view of the explicit disclosures and illustrations of Zhang and the teachings one of ordinary skill in the art . 
Allowable Subject Matter
Claims 5-10 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The disclosures of Zhang as discussed above fail to teach and/or suggest the limitations of claims 5, 9 and 13. The prior art also fails to provide other relevant disclosures which cure the deficiencies of Zhang to teach and/or suggest the limitations of claims 5, 9 and 13. Claims 6-8, 10 and 14-15 depend directly from claims 5, 9 and 13. Therefore claims 5-10 and 13-15 include allowable subject matter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEEN O SULLIVAN whose telephone number is (571)272-6569.  The examiner can normally be reached on Mon-Fri: 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/CALEEN O SULLIVAN/Primary Examiner, Art Unit 2899